DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-15, 23-30 are pending.
Claims 29-30 are withdrawn.
Claims 1-15, 23-28 are addressed on the merits herein.

Election/Restrictions
Applicant’s election of Group I in the reply filed on 3/21/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 29-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim(s) 2-5, 7, 9, 11, 13-15, 25, 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 2, claim 2 recites, “said hot melt adhesive” in the last line.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “the adhesive element” and will be interpreted as such.  
Re claim 4, claim 4 recites, “the surface or surfaces” in line 1-2 , “the combined width” in line 4 and “said hot melt adhesive” in lines 2, 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “a surfaces or surfaces,” “a combined width” and “the adhesive element” and will be interpreted as such.  
Re claim 5, claim 5 recites, “said hot melt adhesive” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “the adhesive element” and will be interpreted as such.  
Re claim 7, claim 7 recites, “the entire length” in lines 4.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “an entire length” and will be interpreted as such.  
In addition, claim 7 recites, “slightly rounded” in line 2 which is a relative term which renders the claim indefinite. The term “slightly rounded” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite 
Re claim 9, claim 9 recites, “the longitudinal direction” in line 3 and “said flange or flanges” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “a longitudinal direction” and “said first and/or second flanges” and will be interpreted as such.  
Re claim 11, claim 11 recites, “the adhesive” in lines 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “the adhesive element” and will be interpreted as such.  
Re claim 13, claim 13 recites, “said hot melt adhesive” in the last line.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “the adhesive element” and will be interpreted as such.  
Re claim 14, claim 14 recites, “the surface or surfaces” in line 1-2 , “the combined width” in line 4 and “said hot melt adhesive” in lines 2, 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “a surfaces or surfaces,” “a combined width” and “the adhesive element” and will be interpreted as such.  
Re claim 25,
Re claim 27, claim 276 recites, “the protective layer” in line 2.  There is insufficient antecedent basis for this limitation in the claim, as claim 27 depends on claim 12, and the protective layer is introduced in claim 13.  It appears this language refers to “a protective layer” and will be interpreted as such.  
Claims 3, 15 is/are rejected as being dependent on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 6-7, 9, 12, 23, 25 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hoffman Sr (“Hoffman”) (US 4,977,718).
At the outset, it is noted that citations to prior art will be made subsequent to Applicant’s own numeric description.  
Re claim 1, Hoffman discloses a corner bead (5) (Fig. 8 22) for mounting on an internal or external corner (124) of a building construction (1) (Fig. 7), said corner bead (5) (22) comprising a first flange (6) (136) and a second flange (7) (138) which are 
Re claim 6, Hoffman discloses the corner bead (5) according to claim 1, wherein said first flange (6) (136) and said second flange (7) (138) are arranged with an angle in relation to each other which is between 85° and 95° (Fig. 9 showing 90°, Col 5 lines 51-65).
Re claim 7, Hoffman discloses the corner bead (5) according to claim 1, wherein said corner bead (5) (22) is provided with a slightly rounded corner nose (13) (150, Fig. 8-9) located where the first flange (6) (136) and the second flange (7) (138) meet (Fig. 9), and extending generally along the entire length (Fig. 8) of the corner bead (5) (22).
Re claim 9, Hoffman discloses the corner bead (5) according to claim 1, wherein at least one of said first flange (6) (136) and said second flange (7) (138) is provided with a pattern of perforations (17) (162) extending generally along the longitudinal direction (Fig. 8) of said flange or flanges (136, 138).
Re claim 12, Hoffman discloses method (Fig. 7-11) for manufacturing a corner bead (5) (22) configured for mounting on an internal or external corner (4) (124) of a building construction (1) (Fig. 7), comprising: 

- arranging (Fig. 8 showing the element arranged) the first flange (6) (136) and the second flange (7) (138) in a configuration having a longitudinal extension (Fig. 8) and with a generally L-shaped cross-section (Fig .8-9), 
wherein the method (Fig. 7-11) further comprises:
 - forming (Fig. 8 showing the elements formed) said first flange (6) (136) with a first surface (8) (interior surface of 136) which is configured for facing said building construction (1) (Fig. 9); 
- forming (Fig. 8 showing the elements formed) said second flange (7) (138) with a second surface (9) (interior surface of 138) which is also configured for facing said building construction (1) (Fig. 9); and 
- coating (Fig. 9 showing the elements coated) at least one of said first surface (8) (interior surface of 136) and said second surface (9) (interior surface of 138) at least partially with an adhesive element (10) (161).
Re claim 23, Hoffman discloses the method according to claim 12, arranging (Fig. 8-9 showing arrangement) said first flange (6) (136) and said second flange (7) (138) with an angle in relation to each other which is between 85° and 95° (Fig. 9 showing 90°, Col 5 lines 51-65).
Re claim 25, Hoffman discloses the method according to claim 12, said method further comprising: providing a pattern of perforations (17) (162) on at least one of said first flange (6) (136) and said second flange (7) (138), said perforations (17) (162) .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 4-5, 13-15, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman Sr (“Hoffman”) (US 4,977,718).
Re claim 2, Hoffman discloses the corner bead (5) according to claim 1, but fails to disclose wherein said adhesive element is in the form of an adhesive (10) which is applied on a protective layer (11), which in turn is applied on said at least one of said first surface (8) and said second surface (9) which is thereby coated with said hot melt adhesive (10).
However, in an alternative embodiment (Fig. 4), Hoffman discloses wherein said adhesive element (52) is in the form of an adhesive (10) (52) which is applied on a 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the corner bead of Hoffman wherein said adhesive element is in the form of an adhesive (10) which is applied on a protective layer (11), which in turn is applied on said at least one of said first surface (8) and said second surface (9) which is thereby coated with said hot melt adhesive (10) as disclosed in the second embodiment of Hoffman in order to protect the adhesive prior to application of the corner bead (Col 9 lines 4-9).  
Re claim 4, Hoffman as modified discloses the corner bead (5) according to claim 2, Hoffman’s second embodiment discloses wherein the surface or surfaces (interior surfaces of 16 and 18) which are coated with said hot melt adhesive (10) (52) are positioned so as to define a further surface (12) (the surfaces of 54 at 56/58) which is free from (Fig. 5) said hot melt adhesive (10) (52), and that said protective layer (11) (64) extends generally across the combined width of the hot melt adhesive (10) (52) and said further surface (12) (the surfaces of 54 at 56/58, see Fig. 4 showing 64 extending across the entire corner bead).
Re claim 5, Hoffman as modified discloses the corner bead (5) according to claim 2, but fails to disclose wherein said hot melt adhesive (10) comprises ethylene-vinyl acetate (EVA), resin and wax.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the corner bead of wherein In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Re claim 13, Hoffman discloses the method according to claim 12, but fails to disclose said method further comprising: applying said adhesive element in the form of an adhesive (10) on a protective layer (11), applying said protective layer on said at least one of said first surface (8) and said second surface (9) which is thereby coated with said hot melt adhesive (10).
However, in an alternative embodiment (Fig. 4), Hoffman discloses applying (Fig. 4 showing application) said adhesive element (52) is in the form of an adhesive (10) (52) on a protective layer (11) (64), applying (Fig. 4 showing application) said protective layer (64) on said at least one of said first surface (8) (interior surface of 16) and said second surface (9) (interior surface of 18)  which is thereby coated with said hot melt adhesive (10) (52).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hoffman applying said adhesive element in the form of an adhesive (10) on a protective layer (11), applying said protective layer on said at least one of said first surface (8) and said second surface (9) which is thereby coated with said hot melt adhesive (10) as 
Re claim 14, Hoffman as modified discloses the method according to claim 13, Hoffman’s second embodiment discloses positioning (Fig .4 showing positioned) the surface or surfaces (interior surfaces of 16 and 18) which are coated with said hot melt adhesive (10) (52) along a further surface (12) (the surfaces of 54 at 56/58) which is free from (Fig. 5) said hot melt adhesive (10) (52), and arranging (Fig. 4 showing arrangement) said protective layer (11) (64) generally across the combined width of the hot melt adhesive (10) (52) and said further surface (12) (the surfaces of 54 at 56/58, see Fig. 4 showing 64 extending across the entire corner bead).
Re claim 15, Hoffman as modified discloses the method according to claim 13, said method further comprising: - pre-manufacturing (as no point in time for “pre” is provided, and Fig. 4 shows 64 manufacture) said protective layer (11) (64) before said step of applying said protective layer (11) (64) on a corner bead (5) or a corner bead material (21) (for example, 22 being a corner bead material).
Re claim 28, Hoffman discloses the method according to claim 12, but fails to disclose said method further comprising: - perforating said corner bead (5) after said protective layer (11) has been applied on the corner bead (5).
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hoffman perforating said corner bead (5) after said protective layer (11) has been applied on the corner bead (5) in order to perforate both the protective layer and the corner bead, in order to align perforations in each, and to reduce shipping weight.  In general, selection In re Gibson, 39 F.2d 975.
	
Claim(s) 3, 11, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman Sr (“Hoffman”) (US 4,977,718) in view of Schold (US 5,604,001).
Re claim 3, Hoffman as modified discloses the corner bead (5) according to claim 2, but fails to disclose wherein said protective layer (11) is constituted by a siliconized paper strip.
However, Schold discloses wherein said protective layer (11) is constituted by a siliconized paper strip (Abstract).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the corner bead of Hoffman wherein said adhesive element is in the form of an adhesive (10) which is applied on a protective layer (11), which in turn is applied on said at least one of said first surface (8) and said second surface (9) which is thereby coated with said hot melt adhesive (10) as disclosed in the second embodiment of Hoffman in order to provide a liner with very low surface tension, allowing for strong cohesive products to transfer easily off the liner during application, as these are very well known benefits of siliconized paper release liners.  
Re claim 11, Hoffman as modified discloses the corner bead (5) according to claim 2, but fails to disclose wherein the adhesive (10) is a hot melt adhesive.
However, Schold discloses wherein the adhesive (10) is a hot melt adhesive (Abstract).

Re claim 27, Hoffman as modified discloses the method according to claim 12, said method further comprising: applying (Fig. 9 showing application) said adhesive element (161) on the protect layer (Fig. 4, 64)  but fails to disclose applying said adhesive (10) element in the form of a is a hot melt adhesive on the protective layer.
However, Schold discloses wherein the adhesive (10) is a hot melt adhesive (Abstract).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hoffman wherein the adhesive (10) is a hot melt adhesive as disclosed Schold in order to provide a strong hold with superior manufacturing flexibility, all known benefits of hot-melt adhesives.   
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hoffman with a protective layer (11) as disclosed in the second embodiment of Hoffman in order to protect the adhesive prior to application of the corner bead (Col 9 lines 4-9).  
 
Claim(s) 8, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman Sr (“Hoffman”) (US 4,977,718) in view of Dalgleish et al (“Dalgleish”) (US 2004/0255537).
Re claim 8, Hoffman discloses the corner bead (5) according to claim 1, wherein said first flange (6) (126) has a third surface (14) (outer surface of 136) which is not facing said building construction (1) (Fig. 7, Fig. 9) and said second flange (7) (138) has a fourth surface (15) (outer surface of 138) which is not facing said building construction (1) (Fig. 7, Fig. 9), but fails to disclose wherein at least one of said third surface (14) and said fourth surface (15) is covered with an absorbing surface layer (16) which is configured for absorbing compound during attachment of the corner bead (5) to the building construction (1).
However, Dalgleish discloses wherein at least one of said third surface (14) (of 3) and said fourth surface (15) (of 3) is covered with an absorbing surface layer (16) (4) which is configured for absorbing compound ([0034]) during attachment of the corner bead (5) (3) to the building construction (1) (Fig .1).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the corner bead of Hoffman wherein at least one of said third surface (14) and said fourth surface (15) is covered with an absorbing surface layer (16) which is configured for absorbing compound during attachment of the corner bead (5) to the building construction (1) as disclosed by Dalgleish in order to strengthen the connection ([0034]). 
Re claim 24, Hoffman discloses the method according to claim 12, said method further comprising: providing (Fig. 8 showing elements provided) a third surface (14) 
However, Dalgleish discloses covering (Fig. 1 showing elements covered) at least one of said third surface (14) (of 3) and said fourth surface (15) (of 3) with an absorbing surface layer (16) (4) which is configured for absorbing compound ([0034]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hoffman covering at least one of said third surface (14) and said fourth surface (15) is with an absorbing surface layer (16) which is configured for absorbing compound as disclosed by Dalgleish in order to strengthen the connection ([0034]). 

Claim(s) 10, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman Sr (“Hoffman”) (US 4,977,718) in view of Kuypers (US 4,745,716).
Re claim 10, Hoffman discloses the corner bead (5) according to claim 1, said corner bead (5) (22) being manufactured at least partly from a plastic material (Col 9 lines 29-35), but fails to disclose a biodegradable material.
However, Kuypers discloses said corner bead (5) (30) being manufactured at least partly from a biodegradable material (Col 4 lines 36-37).

Re claim 26, Hoffman discloses the method according to claim 12, manufacturing (Fig. 8 showing 22 manufactured) said corner bead (5) (22) from at least partly from a plastic material (Col 9 lines 29-35), but fails to disclose a biodegradable material.
However, Kuypers discloses said corner bead (5) (30) being manufactured at least partly from a biodegradable material (Col 4 lines 36-37).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hoffman with a biodegradable material as disclosed by Kuypers in order to be environmentally friendly upon disposal.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635